09-00504-mg       Doc 1109        Filed 10/12/18 Entered 10/12/18 21:24:00                 Main Document
                                                Pg 1 of 6


    Marc E. Kasowitz (mkasowitz@kasowitz.com)
    Andrew K. Glenn (aglenn@kasowitz.com)
    Frank S. DiCarlo (fdicarlo@kasowitz.com)
    KASOWITZ BENSON TORRES LLP
    1633 Broadway
    New York, New York 10019
    Telephone: (212) 506-1700
    Facsimile: (212) 506-1800

    Attorneys for Certain Term Loan Lender Defendants*

    [*complete list of represented Term Loan Lender Defendants listed in Appendix A
    attached hereto]

    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    -------------------------------------------------------------------- x
                                                                         :
    In re:                                                               :
                                                                         :
    MOTORS LIQUIDATION COMPANY, et al.,                                       Chapter 11
                                                                         :
                                                                         :    Case No. 09-50026 (MG)
                                         Debtors                         :    (Jointly Administered)
                                                                         :


    -------------------------------------------------------------------- x
    MOTORS LIQUIDATION COMPANY AVOIDANCE :
    ACTION TRUST, by and through the Wilmington                          :
    Trust Company, solely in its capacity as Trust                       :    Adversary Proceeding
    Administrator and Trustee,                                           :    No. 09-00504 (MG)
                                         Plaintiff,                      :
                                                                         :
                         -against-
                                                                         :
    JPMORGAN CHASE BANK, N.A. et al.,                                    :
                                                                         :
                                         Defendants.                     :

    --------------------------------------------------------------------- x


               JOINDER OF CERTAIN TERM LOAN DEFENDANTS IN THE
                  RESPONSE OF CERTAIN TERM LOAN LENDERS TO
                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
09-00504-mg      Doc 1109     Filed 10/12/18 Entered 10/12/18 21:24:00         Main Document
                                            Pg 2 of 6


             On September 14, 2018, the Motors Liquidation Company Avoidance Action

    Trust Administrator and Trustee (the “Plaintiff”) filed a Motion for Partial Summary

    Judgment Dismissing the Non-JPMorgan Term Lenders’Effectiveness Defense and

    supporting papers with the Court [Dkt. Nos. 1085-1088] (the “Summary Judgment

    Motion”).

             On October 12, 2018, certain Term Loan Lender Defendants represented by

    Munger Tolles & Olsen LLP (the “MTO Defendants”) submitted a Response of Term

    Lenders to Plaintiff’s Motion for Partial Summary Judgment on the Term Loan Lenders’

    Effectiveness Defense [Dkt. No. 1097] (the “Response Motion”).

             The Term Loan Lender Defendants listed in Appendix A attached hereto, by and

    through their undersigned counsel, Kasowitz Benson Torres LLP (the “KBT

    Defendants”) hereby join in and adopt the arguments set forth in the Response Motion as

    if the same were set forth fully herein. The KBT Defendants’ joinder applies regardless

    of whether such motion is settled, withdrawn or otherwise resolved.

             WHEREFORE, the KBT Defendants respectfully request that Court deny the

    Summary Judgment Motion and grant the KBT Defendants such other and further relief

    as it deems just and proper.

    Dated:     New York, New York
               October 12, 2018

                                                KASOWITZ BENSON TORRES LLP

                                                By: /s/ Andrew K. Glenn
                                                    Marc E. Kasowitz
                                                    Andrew K. Glenn
                                                    Frank S. DiCarlo
                                                    1633 Broadway
                                                    New York, New York 10019
                                                    Telephone: (212) 506-1700

                                               2
09-00504-mg   Doc 1109   Filed 10/12/18 Entered 10/12/18 21:24:00    Main Document
                                       Pg 3 of 6


                                            Facsimile: (212) 506-1800

                                            Attorneys for Certain Term Loan
                                            Lender Defendants Identified in
                                            Appendix A




                                        3
09-00504-mg    Doc 1109      Filed 10/12/18 Entered 10/12/18 21:24:00         Main Document
                                           Pg 4 of 6


                                         Appendix A

    Fire and Police Employees’Retirement System of the City of Baltimore
    BBT Fund, L.P.
    SRI Fund, L.P.
    BBT Master Fund, L.P. (f/k/a Cap Fund, L.P.)
    BlackRock Corporate High Yield Fund, Inc.
    BlackRock Debt Strategies Fund, Inc.
    BlackRock Floating Rate Income Strategies Fund, Inc.
    BlackRock Funds II - High Yield Bond Portfolio
    BlackRock Global Investment Series: Income Strategies Portfolio
    BlackRock Fixed Income Portable Alpha (Offshore) Fund
    BlackRock Senior Income Series IV
    R3 Capital Partners Master, L.P.
    The Galaxite Master Unit Trust
    BlackRock High Yield Bond Portfolio, a series of BlackRock Funds II
    High Yield Bond Portfolio
    California State Teachers’Retirement System
    Delaware Diversified Income Fund, a series of Delaware Group Adviser Funds
    Delaware Enhanced Global Dividend and Income Fund
    Delaware Extended Duration Bond Fund, a series of Delaware Group Income Funds
    Delaware Wealth Builder Fund (f/k/a Delaware Dividend Income Fund, a series of
    Delaware Group Equity Funds V)
    Delaware Strategic Income Fund (f/k/a Delaware Core Plus Bond Fund, a series of
    Delaware Group Government Fund)
    Delaware Corporate Bond Fund, a series of Delaware Group Income Funds
    Delaware High-Yield Opportunities Fund, a series of Delaware Group Income Funds
    Delaware Investments Dividend and Income Fund, Inc.
    Macquire High Yield Bond Portfolio (f/k/a The High Yield Bond Portfolio, a series of
    Delaware Pooled Trust).
    Delaware VIP Diversified Income Series, a series of Delaware VIP Trust
    Delaware VIP High Yield Series, a series of Delaware VIP Trust
    Macquire Core Plus Bond Portfolio (f/k/a/ The Core Plus Fixed Income Portfolio, a
    series of Delaware Pooled Trust)
    Optimum Fixed Income Fund, a series of Optimum Fund Trust
    Drawbridge Special Opportunities Fund Ltd.
    Drawbridge Special Opportunities Fund LP
    Fortress Credit Investments I Ltd.
    Fortress Credit Investments II Ltd.
    FOUR CORNERS CLO II, LTD.
    FOUR CORNERS CLO III, LTD.
    Freescale Semiconductor Inc., 401(k) Retirement Savings Plan
    GENESIS CLO 2007-1 LTD.
    Guggenheim Portfolio X, LLC
    Guggenheim High Yield Fund
    Illinois Municipal Retirement Fund

                                               4
09-00504-mg    Doc 1109    Filed 10/12/18 Entered 10/12/18 21:24:00        Main Document
                                         Pg 5 of 6


    John Hancock Variable Insurance Trust Floating Rate Income Trust
    John Hancock Variable Insurance Trust High Yield Trust
    John Hancock Funds II Floating Rate Income Fund
    John Hancock Funds II High Yield Bond Fund
    The Lincoln National Life Insurance Company Separate Account 12
    The Lincoln National Life Insurance Company Separate Account 20
    LVIP Delaware Bond Fund, a series of Lincoln Variable Insurance Products Trust
    LVIP Delaware Foundation® Conservative Allocation Fund, a series of Lincoln Variable
    Insurance Products Trust (and the successor to LVIP Delaware Managed Fund as of
    June 15, 2009).
    Lord Abbett Investment Trust –Lord Abbett Floating Rate Fund
    Houston Police Officers’Pension System
    Mason Capital, L.P.
    Mason Capital, Ltd.
    The Missouri State Employees’Retirement System
    Neuberger Berman High Income Bond Fund
    Neuberger Berman High Yield Strategies Fund Inc.
    MacKay New York Life Insurance Company (Guaranteed Products)
    New York Life Insurance Company Guaranteed Products
    New York Life Insurance Company (Guaranteed Products)
    New York Life Insurance Company GP - Portable Alpha
    MacKay Shields Core Plus Alpha Fund Ltd.
    New York Life Insurance Company
    North Dakota State Investment Board
    Fairway Loan Funding Company
    Red River HYPi, L.P.
    PIMCO Cayman Trust: PIMCO Cayman Bank Loan Fund
    PIMCO Funds: Private Account Portfolio Series High Yield Portfolio
    PIMCO Funds: Global Investors Series plc, Global Investment Grade Credit Fund
    Portola CLO, Ltd.
    Mayport CLO, Ltd.
    Plumbers & Pipefitters National Pension Fund
    Putnam 29X-Funds Trust Floating Rate Income Fund
    Russell Institutional Funds LLC Russell Core Bond Fund
    Russell Trust Company Russell Multi-Manager Bond Fund
    Russell Investment Company Russell Strategic Bond Fund
    Russell Investment Company plc Russell U.S. Bond Fund
    Solus Core Opportunities Master Fund Ltd
    Sola Ltd
    Ultra Master Ltd
    Taconic Capital Partners 1.5 L.P.
    Taconic Market Dislocation Fund II L.P.
    Taconic Market Dislocation Master Fund II L.P.
    Taconic Opportunity Fund L.P.
    Thrivent Financial for Lutherans
    Thrivent High Yield Fund, a series of Thrivent Mutual Funds

                                             5
09-00504-mg     Doc 1109      Filed 10/12/18 Entered 10/12/18 21:24:00      Main Document
                                            Pg 6 of 6


    Thrivent Income Fund, a series of Thrivent Mutual Funds
    Thrivent High Yield Portfolio, a series of Thrivent Series Fund, Inc.
    Thrivent Income Portfolio, a series of Thrivent Series Fund, Inc.
    Virginia Retirement System




                                                 6
